The petition filed on behalf of C.G. Lester, alleges in substance that he is charged by information in the district court of Pottawatomie county with the crime of robbery with firearms, alleged to have been committed on the 6th day of June, 1928; that upon his arraignment in the district court he pleaded not guilty and was remanded to the sheriff of said county; that said district court denied his application to be admitted to bail; and further alleges "that in said cause the proof is not evident and the presumption of innocence is great, and that your petitioner is entitled to bail as a matter of right."
Upon a careful examination of the record, we are of the opinion that the petitioner is not entitled to be admitted to bail as a matter of legal right. It is therefore considered and adjudged that the writ be denied and bail refused.